 498DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe attempt by the Respondent to place the onus of its own failure to provideKeenan with the "same or substantially equivalent"position in compliance with thesettlement agreement,above referred to, borders on the absurd.It is equivalent,in the opinion of the Trial Examiner, to the resentful act of a child who, instructedto "go straight home from school," proceeds literally and lineally to wade throughpuddles, flower gardens, and traffic.While it may well be true that there was lesswork for him to do as a "machine polisher" after his reinstatement, no credible rea-son was offered by the Respondent,for not utilizing in other work the skilled servicesof an employee with 18 years' experience.In substantial respects the Respondent's action in this case is similar to that de-,scribed inN.L.R.B. v. Walt Disney Productions,146 F. 2d 44 (C.A. 9), where theemployer, following a similar settlement agreement,put its top animator in a separateoffice with nothing to do.The Trial Examiner is convinced and finds, in view of the facts and circumstancesherein described, that the claims of the Respondent are but mere pretexts, and thatthe real reason Keenan was refused an increase was in retaliation for his -unionleadership and activity.Such discrimination is clearly in violation of Section8 (a) (1) and(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in and is engaging in unfair laborpractices, the Trial Examiner will recommend that it cease and desist therefrom andtake affirmative action to effectuate the policies of the Act.It will be recommended that the Respondent make whole employee James Keenanfor any loss of pay suffered by reason of the discrimination against him by paymentto him of a sum of money equal to that which he normally would have receivedabsent the discriminatory refusal to grant him the wage increase in January 1961.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.United Stone and Allied Products Workers of America,AFL-CIO,isa labororganization within the meaning of Section 2(5) of the Act.2.By discriminatorily refusing employee James Keenan a raise in January 1961, todiscourage membership in and activity on behalf of the above-named labor organiza-tion, and thereby interfering with, restraining,and coercing employees in the exerciseof rights guaranteed by Section7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a)(1) and (3) ofthe Act.3.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]-ElectricalWorkers Local Union No.73andNortheasternWashington-Northern Idaho Building and ConstructionTrades CouncilandNorthwestern Construction ofWash-ington,Inc.CasesNos. 19-CC-137 and 19-CC-138.Novem-ber 20, 1961DECISION AND ORDEROn September 6,1960, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceeding, finding that134 NLRB No. 46. ELECTRICAL WORKERSLOCALUNION NO. 73499the Respondent had not engaged in any unfair labor practices asalleged in the complaint and recommending that the complaint bedismissed in its entirety, as set forth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, to the extent consistent with our,decisionherein.Northwestern Construction ofWashington, Inc., a general con-tractor specializing in the construction and maintenance of'gasolihestations, was placed on the unfair list of the Respondent Council' atthe request of an affiliated local union,2 also a Respondent herein,because it utilized Lyn,g,l a nonunion electrical subcontractor.North-western had been warned previously that if it failed to meet with the-Council to discuss its use of nonunion or "unfair" subcontractors, thiswould be sufficient to place it on the unfair last of the Council.Whenit failed to meet with the Council, the unfair listing resulted.A notice 4 announcing Northwestern's unfair listing was sent bythe Council through the mail to all the oil companies listed in theSpokane telephone directory, a number of whom had utilized North-western in the past.A representative of Richfield Oil Company, arecipient of the notice, queried the secretary of the Council on whatwould happen if his company utilized Northwestern.Windier, Rich-field's representative, credibly testified in pertinent part :We wanted to know if we were going to be picketed, and he[Richardson, secretary of the Council] said we would not be andI said, "What would be the effect of us using Northwestern?"And I believe he said that they would have very little recourse,that they would probably advise their members who were credit[card] holders of the fact that we were on the Unfair List.. . .The Respondents are charged with threatening, restraining, or co-ercing Northwestern with an object of forcing or requiring North-western to cease doing business with Lyng in violation of SectioniNortheasternWashington-NorthernIdaho Building and Construction Trades Council.2 ElectricalWorkers Local Union No 733Les Lyng, d/b/a Northern Electric Company.4The notice stated.To Whom ItMay Concern-April28, 1960:This will inform you that the Northeastern Washington-Northern Idaho Buildingand Construction Trades Council has placedNorthwestern Construction Co, Inc,N 210 Helena, Spokane, Wnon the UNFAIR LIST of the CouncilTrusting thisinformation will be of interest to you, I am, with best wishes, Sincerely yours,,. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b) (4) (ii) (B)' of the Act. The Respondents are further chargedwith threatening, restraining, or coercing Richfield, Carter, Divisionof Humble Oil Company, Phillips Petroleum Company, and otherunnamed employers, with an object of forcing or requiring them tocease doing business with Northwestern. It is conceded that Respond-ents' conduct was for the above-mentioned objects.'The issue to bedetermined is whether the conduct of the Respondents restrained orcoerced any of the companies involved herein within the meaning ofthat subsection of the Act or whether such conduct is protected by thepublicity proviso to Section 8 (b) (4) 7Like the Trial Examiner, we find no violation here for the followingreasons:In the recentLohmancase,' the Board concluded that the hand-billing involved was protected by the publicity proviso, which pro-tects publicity. other than picketing. In connection with that hold-ing, the Board also found that the protection of the proviso extendedto publicizing of a dispute with a distributor of a product who con-tributes services in getting a product to a retailer, pointing out thatsuch a distributor is just as much a producer of a product as an em-ployer who handles the raw materials of the product.Applying thelaw of that case here, we find that the distribution of an unfair list is,like the handbilling there, a form of publicity other than picketingwhich similarly serves to advise the public, including consumers andmembers of a labor organization, of the existence of a labor dispute.And we find that like the situation inLohman,the publicity was di-rected against an employer who also furnished services which con-tribute to an end product.We conclude, therefore, that the distribu-5 Section 8(b) (4) (i1) (B) states:(b) It shall be an unfair labor practice for a labor organization or its agents . . .(1i) to threaten, coerce, or restrain any person engaged in commerce or in an industryaffecting commerce, where . .an object thereof is:(B) forcing or requiringany person to cease using, selling, handling, transporting, or otherwise dealing inthe products of any other producer, processor, or manufacturer, or to cease doingbusiness with any other person, . .. .9 The Respondents conceded that its circulation of the unfair list was to get otheremployers to cease doing business with Northwestern but contend that such conduct wasmerely to persuade them and not to threaten, restrain, or coerce them It is clear fromthe record that the placement of Northwestern on the unfair list resulted from itsutilization of nonunion or so-called unfair subcontractors and was aimed at stoppingtheir use.7The publicity proviso states:...Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising the public, including consumers andmembers of a labor organization, that a product or products are produced by an em-ployer with whom the labor organization has a primary dispute and are distributedby another employer, as long as such publicity does not have the effect of inducingany individual employed by any person other than the primary employer in thecourse of his employment to refuse to pick up, deliver, or transport any goods ornot toperform services, at the establishment of the employer engaged in suchdistribution ;...$Jack M. Lohman,d/b/a Lohman Hales Company,132 NLRB 901. ELECTRICAL WORKERS LOCAL UNION NO. 73501tion of the unfair list does not constitute restraintor coercion ofNorthwestern within the meaning of that subsection because suchactivity is protected by the publicity proviso.9The General Counsel contends that Richfieldwas restrained andcoerced with an object of getting Richfield to cease doingbusinesswith Northwestern by the remarks of the Council's secretary to theeffect that if they used Northwestern they would probably advisetheir members who were Richfield credit card holders that they wereon the unfair list. Inasmuch as we have previously found that thedistribution of an unfair list was protected by the publicityproviso,we find that an assertion or threat to publicize to union members thatRichfield was unfair, is similarly protected by the publicity pro-viso.10Accordingly, we conclude that such conduct does not threaten,restrain,or coerce Richfield within the meaning of Section 8(b) (4)(ii) (B) of the Act.In addition to Richfield, a number of other oil companies in thearea,including Carter and Phillips Petroleum, receivedsimilar no-tices that Northwestern was on the unfair list of the Council. Inthe case of many of these companies, the record does notdisclosewhether they had ever had any prior dealings with Northwestern orwere even aware of itsexistenceprior to receipt of the notice.How-ever, in view of our conclusion that the distributionof unfair listscomes within the protection of the publicity )proviso, we find it un-necessary to speculate what effectmerereceipt of theseunfair noticeshad on other employers.[The Board dismissed the complaint.]MEMBER RODGERS dissenting :I agree with my colleagues that the Union's "unfair listing" ofNorthwestern Construction, a secondary employer, in furtherance ofits concededly unlawful objectives," constitutes "restraint and co-9Having found that the distribution of an unfair list was a protected form of activity,we also conclude that the threat to place or the placing of an employer on the unfairlistwas not a violation of the Act11 Cf.Lohman Sales,where a threat to handbill was involved.We think our dissentingcolleague is in error in stating that Respondents'conduct vis-a-visRichfieldwas a"tertiary boycott" which is not protected by the publicity proviso to Section 8(b) (4).As already indicated,this conduct was not a "tertiary boycott,"but simply"ad% isingthe public,including consumers and members of a labor organization"that Richfield wasunfair, which conduct is protected by the proviso.11 Seesupra,footnote 6I note in passing that Respondent's conduct directed at the various secondary em-ployers involved herein arose out of a dispute with Lyng,the primary employer, who isa self-employed electrical contiactor.As found by the Trial Examiner, the disputecentered around Lyng's refusal to sign a contract with Respondent under which Lyngwould have been denied the right to continue to perform manual electrical work, andarguably would have required Lyng to join the Respondent'sUnion if he wished to re-main in the trade.Although the complaint herein does not allege a violation ofclause(A) of Section 8(b) (4), I note in passing that Respondent's conduct in this respectappears in contravention of Section 8(b) (4) (A). 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDercion" withinthe meaningof Section 8(b) (4) (ii) (B) of the Act.However, I do not agree with my colleagues that such "unfair listing"and a related threat falls within the protective terms of the secondproviso to Section 8 (b) (4).As indicated in my dissent inLohman Sales,"the proviso protectingpublicity other than picketing is effective only if a union engaged insuch publicity complies with each and every condition containedtherein.One of the enumerated conditions is that the primary em-ployer, with whom the union has a dispute, produces a product orproducts which are distributed by another employer. InLohmanSales,contrary to my colleagues' characterization, it seemed obviousto me that a primary employer who distributed cigars and cigarettesto retail stores was not a producer of a product, and, consistent withthe congressional purpose of limiting the area of permissible sec-ondary boycott campaigns, I found the proviso to be inapplicable."In the instant case, the facts likewise disclose that Lyng, the em-ployer with whom the Union has its primary dispute, does not producea product as to which the Union could direct and confine its publicity.Lyng is an electrical contractor who was engaged by NorthwesternConstruction to perform the necessary electrical and plumbing workat one ofthe latter's projects.In this capacity, Lyng does nothingmore than provide services.The proviso, however, does not recog-nize such an endeavor as entitling a union to engage in a secondaryboycott 14 even if the means selected involve publicity other than pick-eting.The publicity which a union may utilize may be varied, but itmustbe to advise the public "that a product or products are produced.by an employer with whom the labor organization has a primary dis-pute and are distributed by another employer." I can find no productwhich Lyng produces; nor do I see any possible way, even assumingmy colleagues' view that Lyng's services constitute products, to givemeaning to the proviso's further requirement that Lyng's "products"(service) be distributed by another employer.Consequently, for the foregoing reasons and those expressed in mydissenting opinion inLohman Sales, Iwould find the Union's "unfairlisting"ofNorthwestern Construction, as well as the relatedthreat to Richfield Oil Company, to constitute violations of Section8(b) (4) (ii) (B) of the Act.19132 NLRB 901.19 Cf.Packard Bell Electronics Corporation,132 NLRB 1049, at footnote 3.14Nordoes the Act (or the provisoto 8(b) (4)) protecttertiaryboycotts (compareWashington CocaColaBottlingWorks, Inc.,107 NLRB299, at p.303).Since it is un-lawful for Respondent to coerce or restrainNorthwestern (a secondary employer) for anobject of forcing it to cease doing businesswith Lyng,it is obviously and equally unlawfulfor Respondentto coerceor restrainRichfield Oil, Humble 011, etc. (customersofNorth-western and tertiary employers vis-a-vis the basic dispute)to force them to cease doingbusiness with Northwestern ELECTRICAL WORKERS LOCAL UNION NO. 73INTERMEDIATE REPORT AND RECOMMENDED ORDER503STATEMENT OF THE CASEUpon charges duly filed and served in the above-entitled case,the General Coun-sel of the National Labor Relations Board caused a consolidated complaint and noticeof hearing to be issued and served.Therein,ElectricalWorkers Local Union No. 73,designated as the Respondent Union in this report,and Northeastern Washington-Northern Idaho Building and Construction Trades Council,referred to as the Re-spondent Council herein,were jointly charged with the commission of unfair laborpractices affecting commerce within the meaning of Section 8 (b) (4) (ii) (B) of theNational Labor Relations Act, as amended,61 Stat. 136,73 Stat. 519.In theirsubsequent joint answer,duly filed,the Respondents admitted the consolidated com-plaint's jurisdictional allegations, but denied the commission of any unfair laborpractices.Pursuant to notice,a hearing with respect to the issues was held at Spokane,Washington,on July 13, 1960, before the duly designated Trial Examiner.The Gen-eral Counsel and the Respondents were represented by counsel;Northwestern Con-struction of Washington,Inc., the complainant herein,was represented by its presi-dent.The parties were afforded a full opportunity to be heard,to examine andcross-examine witnesses,and to introduce evidence pertinent to the issues.Exceptfor a brief testimonial presentation in the General Counsel'sbehalf, however, theconsolidated case was submitted upon a stipulated record.(Previously,district courtinjunction proceedings had been instituted in the General Counsel's behalf,pursuantto the statutory mandate in Section 10(b) of the statute,purportedly to forestall acontinuation of the unfair labor practices charged.For his principal presentation,the General Counsel proffered the transcript of testimony taken in the United StatesDistrict Court for the Eastern District of Washington upon his injunction petition.The admissibility of this court transcript,together with related exhibits,was stipu-lated.)Upon completion of the General Counsel's testimonial presentation,counselindicated their willingness to waive briefs and rely upon the argumentative discussionin the stipulated record. It has been duly considered.Upon the entire testimonial record in the case,the documentary evidence received,and my observation of the witness, I make the following:FINDINGS OF FACTI.JURISDICTIONThe Business of Northwestern ConstructionNorthwestern Construction of Washington,Inc., designated as Northwestern Con-struction elsewhere in this report,maintains its principal office and place of businessin Spokane,Washington;there it functions as a general contractor in the buildingand construction industry,specializing in the construction of service stations.Duringthe past year Northwestern Construction purchased and received materials and sup-plies valued in excess of $31,000 which originated outside the State of Washington.Additionally,itperformed services, during the past year,valued at more than$200,000,for various firms which received goods and materials valued in excess of$50,000 originating outside the State of Washington;these included the Richfield OilCorporation and Humble Oil and Refining Company,Carter Division,among others.Throughout the period with which this case is concerned,Northwestern Constructionmaintained membership in the Eastern Washington Builders' Chapter of AssociatedGeneral Contractors of America, an organization which represents its employer mem-bers in the negotiation of collective-bargaining agreements with unions to governwages, hours,and working conditions for various craft employees of such members.During the past year,employer-members of the designated AGC chapter purchasedand had shipped directly to their State of Washington places of business from out-of-State points and places, goods and materials valued at more than$50,000 annually.The Respondents concede that Northwestern Construction is now-and has at alltimes material been-an employer within the meaning of Section 2(2) of the Act,engaged in commerce and business activities which affect commerce within the mean-ing of Section 2(6) and(7) of the Act, as amended.In view of the jurisdictionalstandards which the Board presently applies, seeSiemons Mailing Service,122 NLRB81, and related cases, I find that assertion of the Board's jurisdiction in this casewould be warranted and necessary to effectuate the statutory objectives. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE RESPONDENT LABOR ORGANIZATIONSElectricalWorkers Local Union No. 73 and Northeastern Washington-NorthernIdaho Building and Construction Trades Council, designated in this report as theRespondent Union and Respondent Council, respectively, are labor organizationswithin the meaning of Section 2(5) of the Act, as amended.III.ALLEGED UNFAIR LABOR PRACTICESA.IssuesThe principal issue posed by the General Counsel's consolidated complaint relatesto the propriety of certain conduct directly attributable to the Respondent Council.At the Respondent Union's request, Respondent Council listed Northwestern Con-struction as an employer considered "unfair" to organized labor; then it addressedletters to certain customers and potential customers of Northwestern Construction-with Richfield, Humble Oil and Refining Company, Carter Division, designated asCarter in this report, Shell Oil, and Phillips Petroleum Company included-notifyingthese business enterprises, particularly that the complainant Employer had been thuslisted.The General Counsel charges that this course of conduct, undertaken by theRespondent Council at the Respondent Union's instance, involved an unfair laborpractice under Section 8(b) (4) (ii) (B) of the statute.That section-insofar as itmay be material-reads as follows:SEC. 8. (b) It shall be an unfair labor practice for a labor organization or itsagents. . .(4).(ii) to threaten, coerce, or restrain any person engaged in com-merce or in-an industry affecting commerce, where ... an object thereof is:(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,ormanufacturer, or to cease doing business with any other person ...*******... Provided further,That for the purposes of this paragraph (4) only, nothingcontained in such paragraph shall be construed to prohibit publicity, other thanpicketing, for the purpose of truthfully advising the public, including consumersand members of a labor organization, that a product or products are producedby an employer with whom the labor organization has a primary dispute and aredistributed by another employer, as long as such publicity does not have an effectof inducing any individual employed by any person other than the primaryemployer in the course of his employment to refuse to pick up, deliver, or trans-port any goods or not to perform any services, at the establishment of the em-ployer engaged in such distribution; ... .By their joint answer, Respondents have conceded placement of Northwestern Con-struction on the Respondent Council's unfair list; they have further conceded the dis-tribution of letters addressed to the complainant Employer's past customers andpotential customers-with Richfield, Carter, and Phillips included-intended tonotify the enterprises designated that Northwestern Construction had been unfairlisted.The Respondents have also conceded that Respondent Council's action wastaken to persuade the complainant Employer's past customers and potential cus-tomers to cease doing business with that enterprise; they contend, however, that: (1)the Respondent Council's action was legitimately motivated; and (2) it merely in-volved the dissemination of "views, argument and opinion" without threats, coercion,or restraint, fully in accord with the provisions of the statute and wholly in the exer-cise of the constitutional free speech.B. Facts1.BackgroundSince the Respondent Council-according to the evidence-listed NorthwesternConstruction unfair at the Respondent Union's request, some analysis of the relation-ship between the Respondent Union and the complainant Employer would seem tobe required.Throughout the period with which this case is concerned, that relation-ship has been somewhat strained; essentially, it reflects the Respondent Union's pur-ported concern with Northwestern Construction's readiness to utilize the services ofelectrical contractors not privy to any trade agreement with the designated labororganization.(While engaged in business as a general contractor, during the period ELECTRICAL WORKERS LOCAL UNION NO. 73505now under consideration, the complainant Employer specialized in the constructionand maintenance of gasoline service stations.Upon receipt of notice from somepetroleum products company that bids could be submitted with respect to certainproposed construction projects, the firm might make a competitive bid.There-after-upon receipt of a contractual award-Northwestern Construction, engagedas a general contractor, would customarily employ certain craftsmen directly; thesewould include carpenters, laborers, cement finishers, and occasionally brick masons.For plumbing and electrical work, the complainant- Employer would customarilyengage subcontractors.)On November 3, 1959, Northwestern Construction received written notice fromRespondent Council that the Respondent Union had requested its placement on the-Council's unfair list for employing an electrical contractor-Post Falls Electric-which did not "recognize nor observe" the working conditions outlined in the currentElectricalWorkers' Agreement on the work with which the complainant Employerwas then engaged. By reply letter, dated November 8, 1959, Respondent Councilwas advised that Northwestern Construction did not employ Post Falls Electric butcontracted for its services.Raymond M. Batten, Jr., president of the firm, expressedhiswillingness to meet with the Respondent Union's representative, however, to'negotiate an agreement, with the Associated General Contractors, Eastern Washing--ton Builders' Chapter, designated the firm's agent for that purpose.The RespondentCouncil was also told that Northwestern Construction intended to honor fully itscurrently effective contracts-presumably negotiated with various craft organizationsand executed to govern the employment of craftsmen employed directly by the firm-while insisting that all of its subcontractors would have to comply with the wagescalesand conditions of work established thereby.Although the record provides noclue regarding the Respondent Council's reaction to this communication, North-western Construction was not immediately listed by the Council as unfair.2.The unfair listEarly in 1960,Humble Oil and Refining Company,CarterDivision, engagedNorthwestern Construction to erect one gasoline service station in the Spokane area.For the electrical work which the project would require the complainant Employerengaged a subcontractor's services;Les Lyng, doing business as Northern Electric,Company, was the subcontractor thus engaged.When awarded NorthwesternConstruction's electrical work, on or about March 31, 1960,Lyngwas not privy toany trade agreement with the Respondent Union governing wages, hours, or condi-tions of employment for electrical workers; the complainant Employer, I find,knew about his nonunion status.(Since October 24,1945, the Respondent Unionhad maintained and effectuated successive trade agreements with the Inland EmpireChapter National Electrical Contractors'Association and various individual elec-trical contractors of Spokane,Washington,and vicinity.Before July 1, 1959, Lynghad been privy to one such agreement.When readopted,as amended,on the datelast indicated-possibly prior thereto-the agreement provided,interalia,,that no"owner,partner,or manager,officer or director"of an employer party bound by theagreement shouldhimselfperform manual electrical work, except under certain,limited circumstances.Lyng felt that his freedom to operate as an electrical con-tractor would be limited by the enforcement of this provision;some time after theJuly 1,1959, renegotiation of the Respondent Union's master trade agreement with-amendments,Lyng'permitted his contractual privity with the organization desig-nated to lapse,whether by the mere termination of their prior agreement or can-cellation pursuant to mutual agreement need not be determined.The electricalcontractor's testimony establishes, without contradiction,that his business volumewas insufficient to warrant his assumption of a contractual commitment to abstainpersonally from manual electrical work.)While personally engaged in the per-formance of required electrical work on Northwestern Construction's new project,Lyng was requested-to sign another agreement with the Respondent Union;he indi-cated that he would consider the matter but did not comply with the ResponentUnion's request.On April7, 1960, Paul H.Kruger,the Respondent Union'sbusinessmanagerand financial secretary,requested the placement of Northwestern Construction on theRespondent Council'sunfair list for its"apparent"disposition to utilize so-called"unfair" electrical subcontractors on construction projects within the Spokane area,specifically the Carter service station.By letter dated April 13, 1960, SecretaryRichardson of the Respondent Council notified Northwestern Construction of theRespondent Union's request.The executive secretary of the Eastern WashingtonBuilders' Chapter, AGC, appears to have received a courtesy copy of the notice;I so find,Representatives of the complainant Employer were requested to meet 506DECISIONS OF NATIONAL' LABOR RELATIONS BOARDwith the Council's executive board on April 19; simultaneously, the firm was ad-vised that failure of its representatives to meet with the Council's executive boardwould be deemed sufficient reason for the latter organization to take affirmativeaction with respect to the Respondent Union's request.Representatives of Northwestern Construction-after conferring with ExecutiveSecretary Hively of their association-decided not to meet with the Council's execu-tive board on the date indicated.They did not appear.Thereafter, Secretary Rich-ardson-presumably pursuant to appropriate instructions-prepared a written an-nouncement of the Respondent Council's action.The notice read as follows:To Whom It May Concern:Date: April 28, 1960.This will inform you that the Northeastern Washington-Northern IdahoBuilding and Construction Trades Council has placedNorthwestern Construc-tionCo., Inc.,N. 210 Helena, Spokane, Wn.on the UNFAIR LIST of theCouncil.Trusting this information will be of interest to you, I am, with best wishes,Sincerely yours .. .Copies of this announcement were sent to every oil company listed in the Spokanetelephone directory; additionally a copy was sent to the AGC chapter with whichNorthwestern Construction maintained membership.3.Subsequent developmentsRichardson received several telephone inquiries, thereafter, with respect to thesignificance of the Council's notice.He could not recall the identity of his callers;when queried with respect to the conversations which ensued, however, Richardsontestified, credibly and without contradiction, that the callers were merely told North-western Construction had been placed on the Council's unfair list because it did not"recognize" the wages, hours, and conditions of employment outlined in the Re-spondent Union's current agreement, previously noted. (The testimony of Presi-dent Batten of Northwestern Construction establishes that the firm was engaged inthree construction projects when the April 28 notice was distributed for Carter,Phillips, and Texaco, respectively.With Richfield, the firm had a contract pendingapproval.)On the General Counsel's behalf, Construction Maintenance Superin-tendent Robert L. Windler of Richfield was called to testify about his own telephoneinquiry.His testimony-which Secretary Richardson was not recalled to qualify orcontradict-establishes that he telephoned the Council's representative after re-ceiving the organization's April 28 notice, and that the following conversationensued:I asked him what the cause was for Northwestern Construction being placedon the Unfair List.He replied that as he had stated it was because they wereemploying subs who were not meeting the conditions, labor conditions.Thatwas virtually all of the conversation.Windler discussed the situation, thereafter, with some Northwestern Constructionrepresentative; he was advised that the firm had executed a contract with NorthernElectric to perform electrical work, and that the contractor designated, apparently,had not been recognized by the Respondent Union as a fair employer. The testi-mony of the construction and maintenance superintendent with respect to his re-action, which I credit, reads as follows:,I then called back Mr. Richardson and discussed the matter further withhim, attempting to press what action would be taken by them in our regard if wewere to use Northwestern as a contractor on the job for which they werelow bidder.Q.What was the reply?A. It was, basically, that it would be up to the Council to decide.Q. Did you ask him if your job would be subject to picketing if Northwesternwas employed?A. Yes, I did.Q. And what did he say?A. He said again that would be up to the Council to decide, but I believe atthat time he said he did not believe it would be and then I wanted to get on withthe thing, I asked if there would be any other action that would affect us ifwe were to use them since we had every intention to use them on the job. Andat that time the matter was brought up, the fact that they would have, probably,recourse of advising their members of the fact, and a number of them were indoubt our product users, to the effect that we were using Northwestern.Thatwas, I believe, about all the conversation that we had. ELECTRICAL WORKERS LOCAL UNION NO. ' 7 3507Q. Did he make any reference to credit cards?A. I believe he used the words. I called it business with Richfield, but it wascredit cards that was mentioned, specifically.The reason I was pressing,this was to find out what effect they were going to have on us.My only interestwas in what effect it was going to have on us, since we were already virtuallycommitted to using Northwestern..We wanted to know if we were goingto be picketed, and he said we would not be, and I said, "What would be theeffect of us using Northwestern?"And I believe he said that they would havevery little recourse, that they would probably advise their members who werecredit holders of the fact that we were on the Unfair List . . .[Emphasissupplied.],The record establishes that Richfield thereafter awarded Northwestern Construc-tion the construction contract for its proposed service station; work on the projectwas scheduled to begin on the first day of the district court's hearing with respectto the General Counsel's injunction petition.After receiving his courtesy copy of Richardson's April 28 notice, ExecutiveSecretary Charles E. Hively of the AGC chapter queried the Council secretary asto what Northwestern Construction could do to have its name removed from theCouncil's unfair list; Richardson merely replied that he (Hively) knew what thecomplainant Employer could do.DespiteHively's protestation that he did notknow what to do-since Northwestern Construction had violated no agreement withany craft organization-Richardson proffered no remedial suggestion.To resolve the controvery which had apparently motivated the Respondent Union'srequest for Council action, President Batten of Northwestern Construction author-ized Hively and the AGC chapter to negotiate with the Respondent Union directly.The Respondent Union was so advised on May 3, 1960, by letter; therein, Secretary-Treasurer Ockey of the complainant Employer requested that representatives of theorganization meet with the labor committee of the AGC chapter, for the purpose ofnegotiating an agreement which would allow Northwestern Construction to employelectricians on construction projects subject to conditions permitted under the Act,as amended.Hively followed up this written request, addressed to the RespondentUnion specifically, with a telephone conversation 2 days later.BusinessManagerKruger of the Respondent Union, however, refused to negotiate with any AGCrepresentative.Hively's credible testimony with respect to the balance of theirconversation reads as follows:I said, "Well, how in the deuce can we get these charges clear and get ourpeople back clean unless we do get some agreement whereby we can put a sub-contractor's clause, we will at least meet your minimum standards."And hewasn't interested in that, but he inferred that if we stopped doing business withNorthern Electric, which was the only one in question, we would be clear.Subsequently,Hively telephoned Council Secretary Richardson and reported hisconclusionthat Northern Electric appeared to be the source of Northwestern Con-struction's difficulty.Questioned by the AGC representative, Richardson concededthat Northern Electric was not on the Council's unfair list, but observed that it wasnot on the organization's "fair" list either.Hively's credible testimony with respectto the balance of his conversation with Richardson reads,as follows:And I says, "How in the world am I to advise my people to try to stay out oftrouble? If we got people who are neither on the fair or unfair list, it puts mein a dilemma that I can't answer," and that was all we did.On May 10, 1960, the initial charge against the Respondent Union in the presentconsolidated case was filed.Subsequently,.Northwestern Construction completeditsCarter service station project; Lyng's work on the project ended approximately 3weeks prior to the district court hearing with respect to the General Counsel's in-junction petition, previously noted.When this case was heard, Lyng no longerheld any contract for electrical work on Northwestern Construction projects.Noneof the evidence in the record, however, will support a conclusion that the complain-ant Employer's name has been removed from the Respondent Council's unfair list.C. Analysis and conclusion1.Threats, coercion, or restraintWith matters in this posture, questions necessarily arise with respect to the pro'-priety of the General Counsel's contention that the course of conduct attributableto Respondent Union and Council involved "threats, coercion, or restraint" directed 508-DECISIONS OF NATIONAL LABOR RELATIONS BOARDagainst persons engagedin commerce.Questioned by the district court with respectto the theory underlyinghis injunctionpetition, the General Counsel's representa-tive argued that:1.The Respondent Council's notice to Northwestern Construction thatRespondentUnion had requested its placement on the Council's unfair list-embodied in the Council's April 13th letter-constituted a threat of prospectiveeconomic pressureaddressed to Northwestern Construction as a neutral em-ployer, reasonably calculated to promote an objective statutorily proscribed-the forced termination of itsbusinessrelationship with Northern Electric, theelectrical contractor.2.Theactual placementof Northwestern Construction on the Council's unfairlist illegally coerced and restrained the Complainant Employer specifically, sinceit reflected the successfulconsummationof Respondent Union's effort to invokeeconomic sanctions againstthe firm for the proscribed objective noted.3.Respondent Council's public announcement that Northwestern Construc-tion had been designated unfair must be considered a threat, coercion or restraint,addressed to past customers and potential customers of the listed enterprise,since the letter which embodied that announcement effectively apprised suchcustomers that the establishment or maintenance of contractual relations withNorthwestern Construction might subject them to economic pressure or reprisal.4.The Respondent Council's dual intimation-through an agent-that avail-able information with respect to any contractual award received by North-western Construction from Richfield might be communicated to members oflabor organizations holding Richfield credit cards, and that some Richfield con-struction project undertaken by Northwestern Construction might be picketed,constituted a threat reasonably calculated to coerce or restrain the petroleumproducts company designated.Essentially, however, these varied contentions present for determination nothingmore than several aspects of a single issue namely; the propriety of union unfairlists,viewed as presumptive "threats, coercion, or restraint" under Section8(b) (4) (ii) (B) of the statute as amended.Determination of that issue would seemto require-first of all-some review of the decisional doctrine evolved, under theAct priorto itsmost recent amendment, with respect to the legality of such uniontactics.With the adoption of the Labor-Management Relations Act, this Agency waspromptly required to determine whether union-sponsored unfair lists-promulgatedand published concurrently with the establishment of picket lines and the actualwithdrawal of employees from service-involved "inducement and encouragement"of employees, proscribed when undertaken to promote certain objectives statutorilyinterdicted.United Brotherhood of Carpenters and Joiners of America, et al.(Wadsworth Building Company, Inc., and Klassen and Hodgson),81NLRB 802,807-816.The respondent labor organization cited in the case had promulgated a"We Do Not Patronize" list which included the name ofKlassen and Hodgson;withrelation to the basic dispute which had motivated, ultimately, its' placement on thelist, however, that firm was considered to be neutral. ' Upon the Board's factualdetermination that the respondent labor organization's list,viewed realistically, con-stituted some "direction or appeal"to unionmennot to handle goods or performservices for employers therein listed, it concluded that the list was reasonably cal-culated toinduce and encourageemployees of any employer to engage in a strikeor concerted refusal, in the course of their employment, to handle goods or performservicesforKlassen and Hodgson,specifically.Concluding, also, that Section 8(c)of the statute could not be construed to immunize such secondary boycott activity,otherwise subject to statutory interdiction, the Board held that the respondent labororganization's promulgation of its "We Do Not Patronize" list had violated Section8(b)(4)(A) of the Act, as amended. (The Agency's reported decisionincludes anobservation that Section 8(c) of the statute, read so as to qualify Section 8(b) (4) (A)specifically,would substantively alter the express language of the latter section, soas to make necessary proof that any course of conduct challenged as an unfair laborpractice thereunder was reasonably calculated to "coerce or constrain" employeesby "threat of reprisal or force or promise of benefit" rather than calculated to"induce or encourage" them, merely, as the statute expressly provided.No occasionwas presented, however, for any Agency determination whether Section 8(b) (4) (A)of the statute, thus construed, would have dictateda conclusionthat promulgationof the Respondent labor organization's unfairlist did not, legally, involvean unfairlabor practice.Since the Board had concluded that Section 8(c) could not be reliedupon to immunizethe list, anyhow, its determination with respect to the impropriety ELECTRICAL WORKERS LOCAL UNION NO. 73509of the Respondent labor organization's course of conduct merely had to reflect itsconclusion that the list's promulgation hadinduced and encouragedemployees toengage inproscribed conduct.)Subsequently, this administrative interpretation ofthe statute received Supreme Court approval.International Brotherhood of Elec-tricalWorkers, Local 501, et al. v. N.L.R.B.,341 U.S. 694, 701. In the cited case,Justice Burton noted favorably the determination of the Court of Appeals for theTenth Circuit, in theKlassen and Hodgsoncase, that nothing in the language or legis-lative history of Section 8(c) persuasively indicated congressional intent to createan asylum of immunity from Section 8(b) (4) (A) proscription for the publicationof unfair lists which included "neutral" employers, concurrently with the establish-ment of picket lines at their places of business.Thereafter, similar conclusions were reached with respect to the propriety of anyunfair list which included "primary" employers, directly involved in labor disputes.Bricklayers, StonesMasons, Marble Masons, and Tile Layers Benevolent and Pro-tective Union No. 1 of Grand Rapids, Michigan et al. (Osterink Construction Com-pany),82 NLRB 228, 229-230. In the cited case, sponsorship of an unfair list-with-in a context which-included the concurrent withdrawal of employees from servicewith one neutral firm engaged in business with the employer listed-was held to con-stitute proscribedinducement and encouragementof employees but nothing more;this, despite an explicit factual determination that members of labor organizationsaffiliatedwith the Building and Construction Trades Council responsible for the listhad understood not only that they were not to work on the projects of contractorslisted unfair, but that, if they did so, they would be disciplined by theirunions.These decisions, obviously, reflected basic Board acceptance of the legislativepremise-never challenged effectively-that a labor organization's direct and pur-posiveinducement or encouragement of some neutral firm's employeesto withholdservices from their employer, circumstantially related to the organization's prose-cution of a primary dispute with another firm, necessarily reveals its desire or intenttoforce or requirethe cessation of any business relationship previously establishedby the neutral employer and the enterprise involved in the primary dispute. Statedotherwise, Agency stigmatization of the unfair lists challenged in the cases cited re-flects a determination that their effective utilization would tend to create immediateeconomic pressure, reasonably calculated torestrain or coerce neutral employersintoboycott action directed against other firms.Eventually, however, the Board overruled its last-noted decision that the mereunfair listing of a primary employer constituted a violation of Section 8(b)(4)(A),ipso facto,or mightitselfbe found illegal because of other evidence sufficient toestablish improper use of the unfair list.Denver Building and Construction TradesCouncil, et al. (The Grauman Company),87 NLRB 755, 756-757. Also seeSpo-kane Building and Trades Council, et al. (Kimsey Manufacturing Company),89NLRB 1168;R. A. Emison, et al., doing business under the firm name, and style ofSanta Ana Lumber Company,87 NLRB 937, in this connection.While these casesmay not be considered clearly relevant to the problem now posed-which involves theunfair listing of a secondary employer-note should be taken of the Board's reasonedconclusion, therein, that the unfair listing ofprimaryemployers may be analogizedto the establishment of a picket line at their premises, calculated to provide directsupport for a primary labor dispute. In this connection, the Board observed, in theGraumancase, that:.. . we believe that a union's purpose in resorting to the type of unfair list inquestion is to put pressure on the named employer by diverse means, includingwithdrawal of services from him by union members and by other union-mindedemployees, refusal by such employees to accept his employment, product boy-cott by union employees and by employees generally, as well as by the publicat large, sympathetic refusal byunionemployers to trade with him, and thedisconcerting effect of widespread publicity of the labor dispute.The agency's decision went on to characterize any unfair list thus utilized, as indica-tive of some "direct thrust" against the primary employer listed.While theGraumandecision cannot be said to reflect an explicit Board determi-nation that the promulgation of an unfair labor list restrains or coerces anyone, itstrongly suggests the Agency's reiterated view that utilization of such a list to recordand publicize a labor organization's dispute with someprimaryemployer-wherebyunion members and the public at large, may be advised with respect to the dispute'scurrency-must be considered reasonably calculated to subject the listed employer,particularly, to economic pressure.This official viewpoint, with respect to the significance of unfair lists promulgatedby labor organizations, played a part, obviously,in later Board determinations that _510DECISIONS "OF-NATIONAL-LABOR RELATIONS BOARDany customerappeal incidentalto the placement of a particular employer on some"We" Do Not Patronize" list-concurrently with the establishment of a picket line atthe designated employer's place of business-would be considered violative of Sec-tion8(b)(1)(A), when utilized by minorityunions toforce exclusive recognition bythe enterprise thus pressurized.InternationalAssociation of Machinists, Lodge 942,AFL-CIO (Alloy Manufacturing Company),119 NLRB 307, 309-310. This Agencyhad previously held that picketing for exclusive recognition by a minority union, par-ticularly,restrainedand coerced employees within themeaningofSection8(b) (1) (A) of the statute.Drivers,Chauffeurs, and Helpers Local 693, Inter-nationalBrotherhood of -Teamsters, Chauffeurs,Warehousemen, and Helpers ofAmerica, AFL-CIO (Curtis Brothers, Inc.),119 NLRB 232.When called upon,thereafter, to evaluate the propriety of customerappeals andpublishedunfair listsemployed by minorityunions to gain recognition-viewed in the light of its priordetermination, noted, with respect to the propriety of picket lines under such circum-stances-the Board observed that:As stated in theCurtis Brothersdecision, "coercion"existsin the fact that "theunion seeksto causeeconomic loss to the businessduring the period that theemployerrefusesto comply with the union's demands.And the employees whochoose tocontinueworking, while the union is applying thiseconomic hurt tothe employer,cannot escapea share of the damage caused to the business onwhich their livelihood depends."As the restraint and coercion brought to playupon employeesis an economicone throughcurtailment or extinction of theiremployer's business,it isnot really material whether the pressure is appliedthrough the act of picketing, and thereby hurting the business, or by otherequally direct and effective techniques.Thus, appeals to consumers and "wedo nto patronize" lists contain the same threats to the employees' livelihood asdoes picketing.Like picketing, they are concededly aimed athurting the em-ployer economicallyby blacklisting him in the estimation of those persons fromwhom he earns his living, and whose dealing support his business operations.And, asin the caseof picketing, to the extent thatthe employer suffers the eco-nomis lossthat theunionseeks to inflict, the employees' earnings are threatenedwith diminution, and their very jobs endangered.We see no basis from dis-tinguishing appealsmade orally to consumers or away from an employer'spremises from the self-same appeals addressed to consumers by way of a picketline.The intended and necessary effect of each type of appeal is the same-tothreaten the employer's businessand necessarily the employees' job security.[Emphasis supplied.]While not required to determine, explicitly, that a minority union's reliance uponcustomer appeals and unfair lists to win exclusive recognition restrained or coercedthe employer listed unfair, the Board clearly found that a union's resort to thetechniques indicated involved something more than the exercise of free speech.This determination by the Agency, however-despite antecedent Supreme Courtapproval of the Tenth Circuit's decision in theKlassen and Hodgsoncase, previouslynoted-did not receive judicial approval.N.L R.B. v. International Association ofMachinists, Lodge 942, AFL-CIO,263, F. 2d 796 (C.A. 9), cert. denied 362U.S. 940. In the cited case, the Court, of Appeals for the Ninth Circuit did notconcern itself with the Board's implicit determination that the respondent union'seffort to mobilize economic pressure against some employer, for immediate pur-poses statutorily proscribed, must be considered reasonably calculated to restrainand coerce the employer involved, and, therefore, reasonably calculated to restrainand coerce his employees simultaneously.Without reference to this agency-articulated chain of causation, by which union conduct intended to exert pressureupon some business enterprise could be found to constitute employee restraint orcoercion, the court declared:We consider the conduct of Union of listing and persuasion, excepting picketing,to be within the general area of protection of the 1st amendment guaranteeingfreedom of speech.These aspects are more protected than picketing whichalthough within said area, "exerts influences and produces consequences differentfrom other modes of communication."Hughes v. The Superior Court,339 U.S.460, 465 (1950). In order to adopt the Board's finding as to the illegality ofUnion's action now under consideration, we would need a clearer mandate fromCongress than the general terminology of the applicable statutes. If such amandate be given, it then would be the time to consider any constitutionalquestions raised.And when the' United States Supreme Court later affirmed the refusal of theCourt of Appeals for the District of Columbia to enforce this Agency's basic ELECTRICAL WORKERS LOCAL UNION NO. 73511Curtis Brothersdecision,it likewise eschewed any evaluationof theBoard's rationalethat certainunionconduct therein challengedas improper-recognitional picketlines, specifically-reasonably tended to mobilize economic pressureagainst theemployerpicketed and therebyrestrainedand coercedemployees.The Court merelyheld, pursuant to its analysis of relevant statutory provisions and legislative historythat the statutory proscriptionof unionrestraint and coercion embodied in theTaft-HartleyAct authorizedthe Boardto proceedsolely against union tacticsaddressedto employeeswhich involved violence, intimidation, and reprisal orthreats ofreprisal-that is,tactics embodying somethingmore thangeneral pressuresof the sort implicit in everyeconomicstrike,which could clearly be expected tohave some impact upon employeesof theenterpriseaffected.N.L.R.B. v.Drivers,Chauffeurs and Helpers Local Union No. 639,InternationalBrotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America (Curtis Brothers),362U.S. 274, aff. 274 F. 2d 551 (C.A.D.C.).Nevertheless, the Board's application forcertiorari in theAlloycase-premiseduponthisAgency's exception to the cate-gorically stated Ninth Circuit view thatcustomerappeals andunfair lists reflectnothing morethan alabor organization's exerciseof constitutional free speech-wasconcurrently denied.These casesconstitute the entirebodyof decisionaldoctrine withrespect to thepropriety of union-sponsoredunfair lists,under the Labor-ManagementRelationsAct priorto itsmost recentamendments.Congressional knowledge of their tenorand significance-concurrently withitsconsiderationof the amendments-may bepresumed.The Legislative History of the Labor-ManagementReportingand Dis-closure Act of 1959, vol. I, p. 472 (S. Rept. 187 on S. 1555, p. 76); p. 945 (Con-ferenceReport, H. Rept. 1147 on S. 1555, p. 41);, Congressional Record, Senate,p. 5580, April 17, 1959. Specifically, the Senate was clearly advised, on the datelast indicated, with respect to the Board's determination in theAlloycase that place-ment of anemployer on -a "We Do No Patronize"list restrains and coerces him;Senator Humphrey also informed that Legislative body, however, of the Board'sreversal by the Court of Appeals for the Ninth Circuit, based upon its "free speech"rationale,noted elsewhere in this report.Nothing in the legislative history of theamendments,however, canbe said toindicate that the sponsors of the legislationmade serious efforts to resolve expressed doubt with respect to the impact whichthe proposed statute might have uponunion-sponsored tactics of the type hereinchallenged.(Several Senators pointed out, generally, difficulties necessarily attendant uponany effort to establish some "meaningful line" between legitimate persuasion andthreats, coercion, or restraint.Congressional Record, Senate, pp. 5580-5581, April17, 1959; p. 16397, September 3, 1959; see Congressional Record, House, p. 1,5221.While proponents of the legislation made many sporadic references to the pendencyof proposals which would bar "direct coercion" of employers, none of them appearsto have attempted any characterization of unfair lists specifically, as either barredor permitted under the statutory language.SeeGilmore Construction Company,127 NLRB 541, footnote,6.At one point, the attention of the Senate was calledto the fact that Secretary of Labor Mitchell had characterized the administration'sbill as one designed to prevent direct threats of "labor trouble" addressed to neutralemployers.CongressionalRecord, Senate, pp. 1567-1568, February 4, 1959.Senator Curtis later described the purpose of the McClellan amendment-with par-allel phraseology-in similarterms.Congressional Record, Senate, p 5764, April21, 1959; see also Congressional Record, Appendix, p. A8358Senator McClellandescribed his own amendment as intended to prohibit the establishment of consumerpicket lines at premises of neutral merchants handling the products of a struckplant.Congressional Record, Senate, p. 5791, April 24, 1959. In the House ofRepresentatives,Congressman LaFore's amendment to prohibit theinducementor encouragementof an employer to cease doing business with other persons-language readily open to construction as proscribing the placement of neutral em-ployers on unfair lists-was rejected in committee.Congressional Record. House,pp 3510-3511, March 11, 1959. Congressmen Griffin and Rhodes described theLandrum-Griffin bill as calculated to prevent threats of a "strike or other economicretaliation" addressed to secondary employersCongressional Record. House, p.13092, July 27, 1959; p. 14208, August 11, 1959. See Congressional Record P p-pendix, p. A8298Congressman Griffin also characterized it as intended to pro-scribe threats of "labor trouble or other consequences" made directly to employers.Congressional Record, House, p. 14195, August 11, 1959Later in the debate hepointed out, responding to a question, that consumer boycott appeals,effected bypicket lines,directed against neutral distributors of a struck plant's products orservice establishments rendering service to the struck plant, would be proscribed.Congressional Record, House, p. 14339, August 12, 1959.) 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith limitedindications of congressional intent,we must assume,necessarily—thatsponsorsof the recentlegislation consideredpertinent administrative andjudicial precedents sufficient to establish some sort of "meaningful line" betweenthreats, coercion, or restraint statutorily proscribed and permissible persuasion,particularly, with respect to thepromulgationof unfair lists.In this connection, however, particular note should be taken of the SupremeCourt's observation-some time before-that Taft-Hartley's definition of "restraintor coercion"as anunfair labor practice under Section 8(b)(1)(A) reflected theNational Legislature's relianceupon restricted phraseology, with which the patentbreadth of "inducement or encouragement" under Section 8(b)(4)(A) might becontrasted.International Brotherhood of ElectricalWorkers, Local 501, et al.(Samuel Langer) v. N.L.R.B.341 U.S. 694, 703. Subjected to close analysis, also,the cases in whichunion-sponsoredunfair lists were administratively proscribed-either as inducement and encouragement or restraint and coercion-all reveal them-selves to have been cases wherein respondent labor organizations engagedin coursesof conduct which involved something more than the promulgation or publicationof some "We Do Not Patronize" list.(When this Agency first characterized unfair listing of secondary employers asconduct reasonably calculated to induce and encourage employees to withhold ser-vices for proscribed objectives, it didso-aspreviously noted-in a case whichinvolved the concurrent establishment of. picket lines by the respondent labor or-ganization,and the actual withdrawal of employees from service.Klassen andHodgson, supra.The subsequent cases which dealt with the placement of primaryemployers on union-sponsored unfair lists likewise presented for evaluation coursesof conduct by respondent labor organizations which included picketing and overtinducement of employees to withdraw from service.Osterink Construction Com-pany, supra; The Grauman Company, supra;SantaAna- Lumber Company, supra;Kimsey Manufacturing Company, supraIn theAlloyManufacturing Companycase, also, the respondent labor organization's reliance upon "We Do Not Patronize"listswas considered coercive, but only in a factual context inclusive of the establish-ment of a picket line-t Alloy'spremises.)These Board cases, therefore, comported fully with previous Supreme Court pro-nouncements-presumably known to the National Legislature-that speech nomi-nally free may be constitutionally abridged only when closely conjoined with verbalor nonverbal conduct otherwise subject to legislative proscription.Giboney v. TheEmpire Storage and Ice Company,336 U S. 490, 502. In the cited case, for ex-ample, which the Board relied upon to justify itsAlloydecision, the Court observedthat:It is true that the agreements and course of conduct here wereas in most in-stances brought about through speaking or writing, but it has never beendeemed an abridgement of freedom of speech or press to make acourse ofconductillegalmerely because the conduct was inpartinitiated, evidenced,or carried out by means of language, either spoken, written, or printed. [Em-phasis supplied].This principle, noted, provided the linchpin for the Court'sultimateaffirmation ofthe initial Board decisions in secondary boycott cases. Its decision with respectto theElectricalWorkerscase, that a union's picket line inducement or encourage-ment of secondary pressure, statutorily prohibited, carried no constitutional abridge-ment of free speech, was bottomed specifically upon itsGiboneydecision, andothers clearly premised upon a judical determination that picket lines, establishedto further unlawful objectives, involved something more than speech.InternationalBrotherhood of Electrical Workers, Local 501, et al. (Samuel Langer) v. N.L R B.,341 U.S. 694, 705, footnote 10.Elsewhere in this report, also, reference has beenmade to the Court's favorable citation of the Tenth Circuit's opinion in theKlassenand Hodgsoncase; therein, the court of appeals had clearly found the respondentlabor organization's blacklist of a neutral employer, conjoined with the establishmentof a picket line, statutorily proscribed.-Conversely, however, the Court has frequently found speech considered alone,regardless of its purpose. immune from legislative interdiction.Cf.United Statesv.Hutcheson,312 U.S. 219. In the cited case, Mr. Justice Stone's concurring opin-ion-notedin the congressionaldebate on therecent amendments-included an obser-vation that:the publication,unaccompanied by violence,of a notice that the em-ployer isunfair to organizedlabor and requesting the public not to patronizehim is an exerciseof the right of free speech guaranteed by the First Amend-mentwhich cannot be made unlawful by act of Congress. [Emphasis supplied.] ELECTRICAL WORKERS LOCAL UNION NO. 73513Subsequently,the constitutional limitation suggestedby Mr.Justice Stone was elabo-rated by a unanimous Court majority, in a Board case.N.L.R.B. v. Virginia Electricand Power Company,314 U.S. 469, 477-479. Therein, the views of the Court wereexplicated as follows:... certainly,conduct,though evidenced in part by speech,may amount, inconnection with other circumstances,to coercion,within the meaning of theAct. Ifthetotal activities of an employerrestrain or coerce his employees intheir free choice, then those employees are entitled to the protectionof the Act.And in determining whethera course of conductamounts to restraint or co-ercion,pressure exerted vocally by the employer may no more be disregardedthan pressure exerted in other ways...If the Board's order here may fairlybe said to be based on thetotality of the Company's activitiesduring the periodin question,we may not consider the. findings of the Board as to the coerciveeffect of the bulletin and the speeches in isolation from the findings as respectsthe other conduct of the Company...The mere fact that,language mergesinto a course of conduct does not put that whole course without the range ofotherwise applicable administrative power. In determining whether the Companyactually interfered with,restrained,and coerced its employees,the Board has aright to look at what the Company has said, as well as what it has done.But, from the Board's decision,we are far from clear that the Board hereconsidered thewhole complexof activities of which the bulletin and the speechesare but parts, in reaching its ultimate conclusion with regard to the Independ-ent...It is clear that the Board specifically found that those utterances wereunfair labor practices,and it does not appear that the Board raised them to thestature of coercion by reliance on surrounding circumstances.If the utterancesare thus to be separated from their background,we find it difficult to sustain afinding of corecion with respect to them alone. ..Perhaps the purport ofthese utterances may be altered by imponderable subtleties at work, which it is,not our function to appraise.Whether there are sufficient findings and evidenceof interference,restraint,coercion,and domination,without reference to the--bulletin and the speeches,or whether thewhole course of conduct,evidenced inpart by the utterances,was aimed at achieving an objective forbidden by theAct, are questions for the Board to decide upon the evidence.[Emphasis,supplied.]Congressional knowledge of these decisions-parallel to its knowledge of the relevantAgency decisions-must be presumed.And conclusions would seem to be warranted,therefore, that, before the adoption of the recent amendments, Congress was actuallyor constructively aware of the Supreme Court's view that challenged speech alone,considered without reference to its background,might not be considered indicative of-restraint or coercion in the statutory sense.In the present case,nothing more than speech, constitutionally protected,appearsto have been employed by the Respondent labor organizations.The Court of Ap-_peals for the Ninth Circuit so characterized the "We Do Not Patronize" list whichthe Agency had held improper in theAlloydecision; elsewhere in this report, theSupreme Court's denial of certiorari with respect to that determination has beennoted.(Before the district court in this case, the General Counsel's representative-sought to distinguish theAlloydecision, on the ground that the Ninth Circuit hadmerely as the publication of a noncoercive plea or expression of opinion,reasonably-case was said to involve the placement ofa secondary employeron such a list.Thefactual distinction indicated, however, cannot really be said to affect the constitutionalissue.In the district court argument, the General Counsel's representative himself-conceded that interpretation of the relevant statutory language ought to be the samewhether a primary or secondary employer were unfair listed.)The RespondentCouncil's course of conduct with respect to the placement of Northwestern Construc-tion on its unfair list-even though that designated employer may have been neutralwith respect to the primary dispute involved-thus appears to merit characterizationmerely as the publication of noncoercive plea or expression of opinion,reasonablycalculated to persuade rather than to threaten, coerce, or restrain. I so find.Com-pareAlpert v. Excavating and Building Material Chauffeurs and Helpers Local-Union No. 379, IBT,184 F. Supp. 558 (D C Mass) May 26, 1960. And if Re-pondent Council's public announcement that Northwestern Construction had beenlisted unfair must,therefore,be considered immune from Board interdiction, itsantecedent written notice to the complainant Employer that the Respondent Unionhad requested such Council action must also be considered beyond characterizationas a statutorily proscribed threat(This Agency has frequently held that employersmay threaten to take action,legally privileged,without running counter to the-630849-62-vol.134-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatute.If the Act permits labor organizations to promulgate and publish unfairlists, threats to engage in such permitted activity cannot be considered unfair laborpractices.)Nor can it be said, fairly, that some other aspects of the situation, cited by theGeneral Counsel's representative, provide a context of illegal activity with which theRespondent Council's unfair list should be considered inextricably merged.No picketline, reasonably calculated tomobilize economic pressure against NorthwesternConstruction, its customers or suppliers, has ever been established; no strike againstthe complainant Employer has ever been initiated, even on the Carter project.Whenqueried by the representative of a prospective Northwestern Construction customerwith respect to the possibility that Council picket lines might be established to preventthe complainant Employer's performance pursuant to a proposed contractual award,Council Secretary Richardson expressly disclaimed such an intention; no threat withrespect to picketing, express or implied, can be read into his comments. (Duringoral argument, before the district court, the General Counsel's representative didsuggest that the record established, rather, comments by Richardson to the effect thatthe Council would decide whether to establish picket lines, and that such commentsconstituted an implied threat that the action indicated would be taken, since Richard-son had not explicitlydeniedthe Council's intention to picket prospective projects.Elsewhere in this report, however, reference has been made to the ultimate testimonyof the prospective customer's representative that Richardson had disclaimed anyCouncil intention to establish a picket line; that testimony has been credited.Evenwere this Agency to reject that testimonial acknowledgement-finding, rather thatRichardson merely parried or evaded the question posed-the General Counsel'scharacterization of the comment attributed to the Council secretary asa threatwouldclearly have to be rejected.)The failure of the General Counsel to charge the Respondent labor organizationunder Section 8(b)(4)(i)(B) of the statute certainly suggests, persuasively, his ownlack of conviction that the Council's unfair list was actually calculated to induce orencourage employees of Northwestern Construction, or any other enterprise, towithhold services.Certainly, no determination of illegality can be made, either,with respect to Secretary Richardson's presumptive observation that some membersof unions with Council affiliation might refrain from using the Richfield credit cardsthey might happen to possess, if advised that Northwestern Construction had re-ceived a contractual award from the petroleum products company.Cf.Local 173,InternationalMolders and Foundry Workers Union of North America, AFL-CIO(Hubley Manufacturing Company),121 NLRB 170, 174-175. The union official'scomment was not volunteered; he made it responding to a Richfield representative'squestion.Within its context, also, the challenged observation may well merit char-acterization merely as a speculative prophecy or expression of opinion. I find thatitwas nothing moreThe available evidence, certainly, establishes its purely tenta-tive and speculative character; nothing in the record will support any inference thatRespondent Council intended to take specific action-beyond the mere publicationof its unfair list-reasonably calculated to induce or persuade union members towithhold consumer patronage from business enterprises with which NorthwesternConstruction was doing business. (The record establishes that Richfield did acceptNorthwestern Construction's bid for its service station construction project, afterRichardson's conversation with its representative; no evidence has been adducedwith respect to union-sponsored conduct calculated to harass, coerce, or restrainthe complainant Employer or its customer subsequent to the contractual award.)Under Section 8(c) of the statute, representatives of labor organizations-likeemployers-presumably may legitimately prophesy, predict, speculate, or expressapprehension with respect to the possibility of future developments not shown tobe subiect to their control.Cf.Safeway Stores, Inc.,122NLRB 1369, 1373;Senorita HosieryMills, Inc.,115 NLRB 1304, 1315. I so hold.With due consideration for. the applicable administrative and judicial precedents,therefore, I find the available evidence insufficient to establish the General Counsel'scontention that the Respondent Union or Council threatened, coerced, or restrainedany persons engaged in commerce, for some objective statutorily proscribed.2.Effect of the provisoAdditional support for my conclusion that the statute has not been violated maybe found in the ultimate Section 8(b)(4) proviso, previously noted.Essentially,this proviso appears to establish a rule of statutory interpretation; applied to thepresent case it would clearly require that nothing contained in the statutory banagainst threats, coercion, or restraint should beconstruedto prohibit: ELECTRICAL WORKERS LOCAL UNION NO. 73515.publicity, other than picketing, for the purpose of truthfully advising thepublic,including consumers and members of a labor organization,that a pioductor products are produced by an employer with whom the labor organization hasa primary dispute and are distributed by another employer... .During the congressional debate on the statutory amendments,this language wascharacterized as a "clarification" of Section 8(b)(4)'s scope.Conceivably, it mayhave been intended to express the legislative intent that permissible publicity, withincertain limits statutorily defined, should not beconstruedto constitute threats, coer-cion, or restraint.Alternatively, the proviso's language may have been intendedto establish that certain types of publicity-though considered sufficient to threaten,coerce, or restrain persons engaged in commerce-should not be found prohibited,regardless, except in certain circumstances.See Congressional Record, House, p.14203, August 11, 1959; p. 15222, August 20, 1959. For our present purpose, how-ever,syntactical analysis may not be required.Whatever the proviso's precise sig-nificance,it seems sufficient to immunize the course of conductwhichthe presentRespondent Union and Council followed.Before the district court, the General Counsel's representative argued that theproviso had no application because of its superficial limitation to certain types ofpublicity, picket lines excepted, merely calculated to furtherproductboycotts.Dueconsideration for the spirit and purpose impelling the statutory "clarification" whichthe proviso was intended to effectuate, however, would seem to require that thislimited view of its scope be rejected.Certainly, no assumption can be indulged that Congress lacked awareness of thefact that labor organizations functioning in so-called service industries frequentlyutilize "publicity other than picketing" for the purpose of truthfully advising thepublic, including consumers and union members thata service or servicesare pro-vided by enterprises with which the labor organization may have some primarydispute, and that suchserviceshave been provided, pursuant to contract, for otheremployers.Nothing in the proviso's legislative history, however, compels a con-clusion that Congress intended that its references to production should be construedrestrictively,merely as references to goods manufacture;nor can it be argued,fairly,that Congress actually found publicity by labor organizations worthy .of protectionwhen undertaken to further product boycotts, but unworthy of protection when someservice enterprise might be involved.But compareIR-195, Local 1921, UBCJA(Spar Builders, Inc.),July 22, 1960.Absent some indication that reasonablegrounds were deemed to exist for such a distinction, reliance upon the proviso tolegitimatizepublicity,under certain circumstances, in cases involvingproductboycotts, coupled with a refusal to apply it for the protection of similar publicitydirected againstservice enterprisesor their customers, might well be consideredconstitutionally interdicted.Concededly, every reference to the proviso during the congressional debate revealsthe desire of its legislative sponsors to legitimatize certain types of publicity relativeto products produced under conditions deemed unfair.Cf. Congressional Record,Senate, p. 16414, September 3, 1959. (Some indications calculated to negate anyinference of congressional intent to give such limited scope to the proviso may befound, however, in the "Section-By-Section Analysis of the Labor-Management Re-porting and Disclosure Act" provided for the Senate Committee on Labor andPublicWelfare; therein, the proviso was described merely as statutory languageintended to permit truthful publicity, other than picketing, which does not havecertain effects.The proviso's ]imitation of permissible publicity to disputes involvingthe manufacture or distribution of products produced under conditions deemed unfairwas not mentioned.Absent any reference in the document to limitations embodiedin the proviso with respect to the permissible range of subject matter, such limitationsmay hardly be considered to have been purposive.)We must presume congressionalawareness, nevertheless, that questions with respect to the legitimacy of publicity,picket lines excepted, would arise in service industries.And-with possible con-stitutionalissuesduly in mind-legislative intent to exclude labor organizationsfunctioning in such industries from the benefits of the proviso, surely, may not belightly inferred.Issues of statutory construction, obviously, present a real challenge when factualissues arise which illuminate possible omissions in statutory language presumptivelyexpressive of congressional intent.In such a situation, however, administrativeagencies frequently find their guide to the effectuation of statutory objectives in thepronouncements of higher authority.Confronted with a comparable problem inregard to permissible construction of the Clayton Act, in theHutchesoncase,Justice Frankfurter observed, for the Supreme Court, that: 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDSuch legislation must not be read in a spirit of mutilating narrowness.Onmatters far less vital and far less interrelated we have had occasion to pointout the importance of giving"hospitable scope" to Congressional purpose evenwhere meticulous words are lacking.Kiefer and Kieferv.R.F.C.,U.S. 381,391 and authorities there cited.The appropriate way to read legislation in asituation like the one before us, was indicatedby Mr.Justice Holmes on circuit:"A statute may indicate or require as its justification a change in the policy ofthe law, although it expresses that change only in the specific cases most likelyto occur in the mind.The legislature has the power to decide what the policyof the law shall be, and if it has intimated its will,however indirectly,that willshould be recognized and obeyed.The major premise of the conclusion ex-pressed in a statute,the change of policy that enduces the enactment,may notbe set out in terms, but it is not an adequate discharge of duty for the Courtsto say: We see what you are driving at, but you have not said it,and therefore-we shall go on as before."Johnson v.United States,163 Fed.30, 32.With due regard to the limited indications of legislative spirit and purpose behindthe congressional"clarification"embodied in the proviso now under consideration,I find it effective to legitimatize the promulgation and publication of union-sponsoredunfair lists,for the purpose of truthfully advising the public, inclusive of unionmembers or past and present customers of the business enterprise listed,that theenterprise characterized unfair had utilized the services of another enterpriseinvolved in some primary labor dispute.3.ConclusionFor each of the reasons set forth in this report, the General Counsel's contentionwith respect to the impropriety of the course of conduct concededly attributable theRespondent Union and the Respondent Council herein must be rejected. The com-plaint in this case, therefore, should be dismissed.My conclusion that the conduct of the Respondent Union and Council falls out-side the statute's reach, however, should not be construed to imply a determination:that their ultimate objective or course of action was morally commendable or wise.Ostensibly, Respondent Union requested action calculated to restrict the market forNorthern Electric's service, because of the failure of its owner to operate under"union" conditions.Objectively considered, however, Lyng's failure to meet unionstandards could hardly be characterized as gross. (No suggestion has been madethat he employed electricians under "sweatshop" conditions or paid substandard:wagesHis readiness to perform manual electrical work, personally, when engagedlas an electrical contractor-contrary to the provisions of current agreements betweenthe Respondent Union and various Inland Empire enterprises-appears to have-constituted his only defection from presumptive union standards; according to theavailable evidence, also, Lyng's current reluctance to renew previous agreements.with the Respondent, Unionas anelectrical contractor derives exclusively from hisunwillingnessto forgo, contractually, the right to performmanualelectricalwork.His insistence upon that right, however, does not appear to have been motivated'by a desire to restrict employment opportunities for union electricians; it seems tohave been dictated, rather, by the necessities of his own situation as a marginal`entrepreneur with limited financial resources.)Boycotts calculated to foster orsupport monopolistic practices or ruthless bargaining tactics have been disapproved,even by people deemed well-disposed to the objectives of organized labor.Con-gressional Record, Senate, p. 12562, July 21, 1959.The Respondent Union's effortto restrict Northern Electric's market-through persuasion calculated to minimize oreliminate his opportunity to bid for jobs, competitively, against larger contractorsbetter able to provide work for union electricians-might well be considered justi-fiably subject to stricture on such grounds.And with due regard to the folk wisdom,implicit in the proverb that big oaks from little acorns grow, it might even be opento characterization as mistaken in the long run..Respondent Council, also, appears to have continued its unfair listing of North-western Construction, despite that firm's completion of the construction project forwhich Lyng had been engaged. The Council's failure to delist the enterprise-coupled with the Respondent Union's apparent unwillingness to negotiate an agree-ment, with its accredited representatives, to govern the situation considered unaccept-able by the organization-would certainly seem to merit characterization as punitiverather than remedial.So long as a union seeks to promote its self-interest, however, and does not com-bine with nonlabor groups, the licit and the illicit aspects of its conduct may not bedistinguished by judgments as to the wisdom or unwisdom, the rightness or wrong- MADISON BLDG. & CONSTRUCTION TRADES COUNCIL, ETC. 517ness, the selfishness or unselfishness of the end for which particular union activi-ties represent means.United States v. Hutcheson,supra.Thus, regardless of thejudgments implicit in my comments above,with respect to the conduct of therespondent labor organizations,their unfair listing of the complainant Employercannot be considered violative of the statute.CONCLUSIONS OF LAW1.Northwestern Construction of Washington,Inc., is an employer engaged incommerce and business activities which affect commerce within the meaning ofSection 2(6) and(7) of the Act,as amended.2.ElectricalWorkers Local Union No. 73, and Northeastern Washington-Northern Idaho Building and Construction Trades Council are labor organizationswithin the meaning of Section 2(5) of the Act, as amended.3. It has not been established by a preponderance of the evidence that RespondentUnion or Respondent Council threatened,coerced,or restrained any person engagedin commerce or in an industry affecting commerce,for an objective statutorilyproscribed.[Recommendations omitted from publication.]Madison Building&Construction Trades Council,WilliamArnold;Local 204, Operative Plasterers&Cement FinishersInternational Assn.,Robert Cleveland;Local 111,Wood, Wire& Metal Lathers International Union,Jacob PuccioandWallace Hildebrandt & John Kiefer,d/b/a H & K LathingCo.; and Warren H.Tetzlaff.Case No. 13-CC-250.Novem-ber 20, 1961DECISION AND ORDER REMANDING CASE TOTHE TRIAL EXAMINEROn August 31, 1961, Trial Examiner William Seagle issued hisIntermediate Report in the above-entitled proceeding, recommend-ing that the complaint herein be dismissed because the operations ofthe secondary employers involved did not meet the Board's standardsfor assertion of jurisdiction, as set forth in the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.The Respondentsfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and briefs, and the entire record in thecase,and finds merit in the General Counsel's exceptions.The complaintallegesthat the Respondents engaged in secondaryactivities in violation of Section 8(b) (4) (ii) (A) and (B) of the Act.The violations allegedly involve four homebuilders located in Madi-134 NLRB No. 43.